United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.S., Appellant
and
TENNESSEE VALLEY AUTHORITY,
PARADISE FOSSIL PLANT, Drakesboro, KY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0601
Issued: August 10, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 23, 2017 appellant filed a timely appeal from a November 29, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish hearing loss causally
related to the accepted factors of his federal employment.
FACTUAL HISTORY
On March 2, 2016 appellant, then a 58-year-old manager of logistics support, filed an
occupational disease claim (Form CA-2) alleging that he noticed that he had hearing loss
1

5 U.S.C. § 8101 et seq.

causally related to his federal employment on January 1, 2005 when he returned to the quieter
corporate environment and could tell that his communications skills were impacted by his
hearing loss. He noted that he delayed filing his claim due to the potential of reprisal. In
completing the claim form, the employing establishment noted that appellant retired on
January 9, 2016.
On March 7, 2016 OWCP received records from appellant documenting his employment
history. Appellant provided a summary of his positions at the employing establishment,
commencing in September 1975, and an explanation of noise exposure in each position. He
explained that he had been exposed to noise from aircraft jet engines as well as high-pitched
steam leaks from industrial equipment.
By letter dated March 15, 2016, OWCP advised appellant that further information was
necessary to support his claim, and afforded him 30 days to submit the requested information.
On the same date, it requested that the employing establishment submit information with regard
to his employment and exposure to noise.
On April 29, 2016 Dr. Whitney R. Mauldin, a Board-certified audiologist, responded for
the employing establishment. He noted that, based on a review of appellant’s claim, medical
records, work history, and audiometric records, it was his professional opinion that appellant did
not meet FECA requirements for occurrence of event or causal relationship. Dr. Mauldin
reviewed appellant’s work history, which began on April 28, 1980 as a student generating plant
operator. Appellant held multiple positions since that time, including unit operator, shift
operations coordinator, shift supervisor, production supervisor, business analyst consultant,
manager, and specialist. Dr. Mauldin noted that appellant retired on January 9, 2016. He
confirmed that the employing establishment had a hearing protection program. Dr. Mauldin
noted that review of plant records revealed no employment-related incident resulting in
acoustical trauma that would have affected appellant’s hearing anytime during his federal
employment. He also noted that appellant received annual training regarding levels of noise
considered hazardous and was informed of mandatory hearing protection required to adhere to
the safety protocols. Dr. Mauldin noted that mandatory use of hearing protection devises in
designated areas above 85 decibels would reduce appellant’s possible exposure to noise, thus
mitigating any employment-related cause of his hearing loss. He further noted that appellant
spent the last 17 years of his federal employment in an office setting where noise levels were
“well below” 85 decibels, and noted that his last hearing examination indicated no ratable degree
of hearing loss, mild downward sloping hearing loss in the left ear, and mild-to-moderate hearing
loss in the right ear which was inconsistent with possible occupational noise levels. Dr. Mauldin
contended that any hearing loss that appellant experienced would not be employment related.
The record also contains an April 29, 2016 audiogram conducted by Dr. Mauldin.
In a February 22, 2016 memorandum, Cassie Miles, a registered nurse, indicated that
numerous documents were in appellant’s employing establishment records which indicated that
ear defenders were fitted and issued, that his last audiogram conducted for the employing
establishment was on May 26, 2005, that he would have exited the employing establishment’s
hearing conservation program around 1999 upon a change of job duties which would not require
inclusion in that program, and that his audiograms did not indicate a ratable hearing loss.

2

OWCP prepared a statement of accepted facts on October 24, 2016 which outlined
appellant’s history of employment at the employing establishment.
On October 26, 2016 OWCP referred appellant to Dr. Joseph A. Motto, a Board-certified
otolaryngologist, for a second opinion. In a November 15, 2016 response to OWCP’s queries,
Dr. Motto found a moderate high frequency sensorineural hearing loss not due to appellant’s
noise exposure at the employing establishment. He discussed the difference between appellant’s
current audiogram and his audiogram when he began his federal employment, noting that he was
hired with normal hearing, and discussed what the predicted loss would be due to aging.
Dr. Motto noted that appellant did not meet the criteria for compensable noise-induced hearing
loss that is calculated by the sum of 2,000, 3,000, and 4,000 hertz (Hz) and must be at least 25
decibels to be compensable. An audiogram performed on November 15, 2016 related hearing
thresholds of 500, 1,000, 2,000, and 3,000 Hz were 35, 30, 20, 40 decibels for the left ear and 15,
15, 15, and 50 decibels for the right.
By decision dated November 29, 2016, OWCP accepted that appellant’s employment
factors occurred as alleged, but denied appellant’s claim as the evidence of record was
insufficient to establish that his hearing loss was causally related to the accepted employment
factors. It also found that the reason for that finding was that he did not meet the criteria for
compensable noise-induced hearing loss.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period, that an injury was sustained in the performance of duty as alleged, and
that any disabilities and/or specific conditions for which compensation is claimed are causally
related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
The schedule award provision of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. It, however, does not specify
the manner in which the percentage of loss of a member shall be determined. The method used
in making such determination is a matter which rests in the sound discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
2

Id.

3

Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

3

tables so that there may be uniform standards applicable to all claimants. The American Medical
Association, Guides to the Evaluation of Permanent Impairment, (A.M.A., Guides) (6th ed.
2009), has been adopted by OWCP for evaluating schedule loss and the Board has concurred in
such adoption.7
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second, the
losses at each frequency are added up and averaged. Then, the fence of 25 decibels is deducted
because, as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in
the ability to hear everyday speech under everyday conditions.8 The remaining amount is
multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss. The binaural
loss is determined by calculating the loss in each ear using the formula for monaural loss; the
lesser loss is multiplied by five and then added to the greater loss and the total is divided by six
to arrive at the amount of the binaural hearing loss. The Board has concurred in OWCP’s
adoption of this standard for evaluating hearing loss.9 The Board has also noted OWCP’s policy
to round the calculated percentage of impairment to the nearest whole number.10
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.11 It may follow the advice of its
medical adviser or consultant where he or she has properly utilized the A.M.A., Guides.12
ANALYSIS
The Board finds that this case is not in posture for decision.
OWCP referred appellant to Dr. Motto for a second opinion as to whether appellant had a
compensable hearing loss causally related to the accepted factors of his federal employment.
The Board notes initially that Dr. Motto determined that appellant did not meet the
criteria for determining compensable noise-induced hearing loss. However, in reaching this
conclusion, Dr. Motto did not apply the proper procedures as noted in the A.M.A., Guides and
followed by Board precedent.13 The November 15, 2016 audiogram does document hearing loss
7

R.D., 59 ECAB 127 (2007); Bernard Babcock, Jr., 52 ECAB 143 (2000); see also id.

8

See A.M.A., Guides 250.

9

E.S., 59 ECAB 249 (2007); Reynaldo R. Lichetenberger, 52 ECAB 462 (2001).

10

J.H., Docket No. 08-2432 (issued June 15, 2009); Robert E. Cullison, 55 ECAB 570 (2004). See also Federal
(FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4(b)(2)(b) (September 2010).
11

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (March 2017).
12

See Ronald J. Pavlik, 33 ECAB 1596 (1982); see also B.V., Docket No. 13-1015 (issued September 5, 2013).

13

See supra note 8; see also B.C., Docket No. 16-0448 (issued November 9, 2016).

4

in both ears and hearing loss above the 25 decibel threshold, of the left ear. Dr. Motto should
have followed the proper methodology as set forth in the A.M.A., Guides to determine the
percentage of appellant’s hearing loss, if any.14
In addressing causal relationship, Dr. Motto also utilized a chart that discusses appellant’s
predicted age-related hearing loss, a methodology inconsistent with Board precedent. OWCP
asked him to address whether appellant’s workplace exposure was of sufficient intensity and
duration to have caused the hearing loss in question. Dr. Motto simply answered this question
“no” and thus his report requires further clarification.
OWCP’s procedures provide that, regardless of the form a medical report takes, the
report should include the physician’s reasoned opinion as to the relationship between the
condition found and factors of federal employment.15 Dr. Motto failed to offer a rationalized
medical explanation addressing appellant’s employment history and whether his employmentrelated noise exposure caused or aggravated his hearing loss.
It is well established that proceedings under FECA are not adversarial in nature, nor is
OWCP a disinterested arbiter. While the claimant has the burden of proof to establish
entitlement to compensation, OWCP shares the responsibility in the development of the evidence
to see that justice is done.16 Once it undertakes development of the record it must do a complete
job in procuring medical evidence that will resolve the relevant issues in the case.17
On remand, OWCP shall refer appellant for another second opinion to determine whether
he has compensable hearing loss causally related to factors of his federal employment. After
such further development of the evidence as necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

14

Id.

15

Supra note 10 at Chapter 3.600.6 (October 1990).

16

D.G., Docket No. 15-0702 (issued August 27, 2015).

17

Phillip L Barnes, 55 ECAB 426 (2004); see also Virginia Richard (Lionel F. Richard), 53 ECAB 430 (2002).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 29, 2016 is set aside, and the case is remanded for
further consideration consistent with this opinion.
Issued: August 10, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

